Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
Response to Amendment
Applicant’s amendment dated 06/28/2022, in which claims 1 and 11 were amended, claims 6-9 were cancelled, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20150279825) in view of Li et al. (US Pub. 20100230794), Lee (US Pub. 20150069520) and Lee et al. (US Pub. 20090305502)
Regarding claim 1, Kang et al. discloses in Fig. 1B-Fig. 1H a manufacturing method of a die-stack structure, comprising: 
providing a first wafer [200] comprising a first die, wherein the first die comprises a first substrate material layer [201], a first interconnect structure [structure formed within circuit layer 203], and a first pad [209], and the first interconnect structure [structure formed within circuit layer 203] and the first pad [209] are formed on the first substrate material layer [201] in order, and the first substrate material layer [201] has a first contact conductor [210] disposed therein [Fig. 1B, paragraph [0025]-[0026]]; 
providing a second wafer [300] comprising a second die, wherein the second die comprises a second substrate material layer [301], a second interconnect structure [structure formed within circuit layer 303], and a second pad [309], and the second interconnect structure [structure formed within circuit layer 303] and the second pad [309] are formed on the second substrate material layer [301] in order, and the second substrate material layer [301] has a second contact conductor [310] disposed therein [Fig. 1E, paragraph [0033]]; 
performing a thinning process [Fig. 1C] and a removing process [Fig. 1D] on a surface of the first substrate material layer [210] away from the first interconnect structure [210] to form a first substrate that exposes a top surface and a sidewall of the first contact conductor [210], wherein the top surface and the sidewall of the first contact conductor [210] are exposed to a surface of the first substrate away from the first interconnect structure [structure formed within circuit layer 203][Fig. 1C-1D, and paragraph [0028]]; 
forming a dielectric layer [218] that covers the sidewall of the first contact conductor [210] and exposes the top surface of the first contact conductor [210], wherein a top surface the dielectric layer [218] is coplanar with the top surface of the first contact conductor [210][paragraph [0031]];
  covering the second wafer [300] on the first substrate such that the first contact conductor [210] is connected to the second pad [309][Fig. 1E-Fig. 1F, paragraph [0034]]; and 
after the second wafer [300] is covered on the first substrate, a singulation process is performed on the first wafer [200] and the second wafer [300] to form a chip-stack structure comprising a first chip and a second chip, wherein the first chip and the second chip are corresponding to the first die and the second die, respectively [Fig. 1H, paragraph [0039]];
wherein the first interconnect structure [structure formed within circuit layer 203] includes a plurality of first wires, the second interconnect structure [structure formed within circuit layer 303] includes a plurality of second wires, wherein the plurality of first wires are electrically connected to the first contact conductor [210], and the plurality of second wires are electrically connected to the second contact conductor [310].

    PNG
    media_image1.png
    365
    782
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    533
    929
    media_image2.png
    Greyscale

Kang et al. fails to disclose 
the removing process comprises an etching process;
wherein forming the dielectric layer that covers the sidewall of the first contact conductor and exposes the top surface of the first contact conductor comprising: 
forming a dielectric material layer on the surface of the first substrate to cover the sidewall and the top surface of the first contact conductor; 
performing a planarization process on the dielectric material layer to form the dielectric layer. 
	Li et al. discloses in Fig. 3B-Fig. 3D, paragraph [0032]-[0034]
the removing process comprises an etching process [Fig. 3B and paragraph [0032];
wherein forming the dielectric layer [78] that covers the sidewall of the first contact conductor and exposes the top surface of the first contact conductor comprising: 
forming a dielectric material layer [78] on the surface of the first substrate [52] to cover the sidewall and the top surface of the first contact conductor [58][Fig. 3C]; 
performing a planarization process on the dielectric material layer to form the dielectric layer [78] that covers the sidewall of the first contact conductor [58] and exposes the top surface [74] of the first contact conductor [58], wherein a top surface [80] the dielectric layer [78] is coplanar with the top surface [74] of the first contact conductor [58][Fig. 3D].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Li et al. into the method of Kang et al. to include the removing process comprises an etching process; wherein forming the dielectric layer that covers the sidewall of the first contact conductor and exposes the top surface of the first contact conductor comprising: forming a dielectric material layer on the surface of the first substrate to cover the sidewall and the top surface of the first contact conductor; performing a planarization process on the dielectric material layer to form the dielectric layer. The ordinary artisan would have been motivated to modify Kang et al. in the above manner for the purpose of providing suitable method for selectively removing a portion of the back side of the first semiconductor substrate layer to expose terminal portion of the first contact conductor; providing detail description of a method for forming the dielectric layer that covers the sidewall of the first contact conductor and exposes the top surface of the first contact conductor  [paragraph [0032]-[0034] of Li et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Kang et al. fails to disclose 
covering the second wafer on the first substrate such that the first contact conductor is directly physically in contact with the second pad, and the dielectric layer formed to cover the sidewall of the first contact conductor is directly physical in contact with the second pad.
Lee discloses in Figs. 9-11
covering the second wafer [164] on the first substrate [102] such that the first contact conductor [162] is directly physically in contact with the second pad [168], and the dielectric layer [154] formed to cover the sidewall of the first contact conductor [162] is directly physical in contact with the second pad [168].

    PNG
    media_image3.png
    682
    991
    media_image3.png
    Greyscale

For further providing support that the first contact conductor of the first wafer can be directly physically in contact with the second pad of the second wafer, Lee et al. is cited.
Lee et al. discloses in Fig. 13
covering the second wafer [upper 100a] on the first substrate such that the first contact conductor [lower 140] is directly physically in contact with the second pad [160].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lee and Lee et al. into the method of Kang et al. to include covering the second wafer on the first substrate such that the first contact conductor is directly physically in contact with the second pad, and the dielectric layer formed to cover the sidewall of the first contact conductor is directly physical in contact with the second pad. The ordinary artisan would have been motivated to modify Kang et al. in the above manner for the purpose of providing suitable alternative method for electrically connecting the first contact conductor of the first wafer to the second pad of the second wafer and formed bonded structure [paragraph [0047] of Lee et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 2-4, Kang et al. further discloses in Fig. 1B and 1C 
wherein the first contact conductor [210] does not cover the surface of the first substrate away from the first interconnect structure [structure formed with layer 203].
disposing the first wafer [200] on a carrier plate [100] before the portion of the first substrate material layer [201] is removed.
wherein the carrier plate [100] comprises a carrier wafer, the carrier wafer comprises a third die, and the first pad [209] of the first die is connected to a pad [109] of the third die.

Regarding claim 5, Kang et al. further discloses in Fig. 1E, Fig. 1H, paragraph [0034] 
wherein an active surface [front surface] of the second die faces a back [back surface] of the first die.
Lee et al. also discloses in Fig. 13 
wherein an active surface of the second die faces a back of the first die.

Regarding claim 10, Kang et al. discloses in Fig. 1B, Fig. 1E 
wherein the first contact conductor [210] does not directly physically in contact with the first pad [209], and the second contact conductor [310] does not directly physically in contact with the second pad [309].

    PNG
    media_image2.png
    533
    929
    media_image2.png
    Greyscale

Lee also discloses in Fig. 10  
wherein the first contact conductor [162] does not directly physically in contact with the first pad [152], and the second contact conductor [170] does not directly physically in contact with the second pad [168].

    PNG
    media_image3.png
    682
    991
    media_image3.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. 20150279825) in view of Li et al. (US Pub. 20100230794), Sadaka et al. (US Pub. 20120013013) and Lee (US Pub. 20150069520).
Regarding claim 11, Kang et al. discloses in Fig. 1B-Fig. 1H a manufacturing method of a die-stack structure, comprising: 
providing a first wafer comprising a first die, wherein the first die comprises a first substrate material layer, a first interconnect structure, and first pads, and the first interconnect structure and the first pads are formed on the first substrate material layer in order, and the first substrate material layer comprises first contact conductors disposed therein; 
providing a first wafer [200] comprising a first die, wherein the first die comprises a first substrate material layer [201], a first interconnect structure [structure formed within circuit layer 203], and first pads [209], and the first interconnect structure [structure formed within circuit layer 203] and the first pads [209] are formed on the first substrate material layer [201] in order, and the first substrate material layer [201] comprises first contact conductors [210] disposed therein [Fig. 1B, paragraph [0025]-[0026]]; 
providing a second wafer [300] comprising a second die, wherein the second die comprises a second substrate material layer [301], a second interconnect structure [structure formed within circuit layer 303], and second pads [309], and the second interconnect structure [structure formed within circuit layer 303] and the second pads [309] are formed on the second substrate material layer [301] in order, and the second substrate material layer [301] comprises second contact conductors [310] disposed therein [Fig. 1E, paragraph [0033]]; 
performing a thinning process [Fig. 1C] and a removing process [Fig. 1D] on a surface of the first substrate material layer [210] away from the first interconnect structure [210] to form a first substrate that exposes top surfaces and sidewalls of the first contact conductors [210], wherein the top surfaces and the sidewalls of the first contact conductors [210] are exposed to a surface of the first substrate away from the first interconnect structure [structure formed within circuit layer 203][Fig. 1C-1D, and paragraph [0028]];
forming a first dielectric layer [218] on the surface of the first substrate to cover the sidewalls of the first contact conductors [210], wherein the top surfaces of the first contact conductors [210] are exposed by the first dielectric layer [218][Fig. 1D, paragraph [0031]];
   bonding the second wafer [300] on the surface of the first substrate such that the top surfaces of the first contact conductors [210] are connected to the second pads [309][Fig. 1E-Fig. 1F, paragraph [0034]].
wherein the first interconnect structure [structure formed within circuit layer 203] includes a plurality of first wires, the second interconnect structure [structure formed within circuit layer 303] includes a plurality of second wires, wherein the plurality of first wires are electrically connected to the first contact conductor [210], and the plurality of second wires are electrically connected to the second contact conductor [310].

    PNG
    media_image1.png
    365
    782
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    533
    929
    media_image2.png
    Greyscale

Kang et al. fails to disclose 
the removing process comprises an etching process;
wherein forming the dielectric layer that covers the sidewall of the first contact conductor and exposes the top surface of the first contact conductor comprising: 
forming a dielectric material layer on the surface of the first substrate to cover the sidewall and the top surface of the first contact conductor; 
performing a planarization process on the dielectric material layer to form the dielectric layer. 
	Li et al. discloses in Fig. 3B-Fig. 3D, paragraph [0032]-[0034]
the removing process comprises an etching process [Fig. 3B and paragraph [0032];
wherein forming the dielectric layer [78] that covers the sidewall of the first contact conductor and exposes the top surface of the first contact conductor comprising: 
forming a dielectric material layer [78] on the surface of the first substrate [52] to cover the sidewall and the top surface of the first contact conductor [58][Fig. 3C]; 
performing a planarization process on the dielectric material layer to form the dielectric layer [78] that covers the sidewall of the first contact conductor [58] and exposes the top surface [74] of the first contact conductor [58], wherein a top surface [80] the dielectric layer [78] is coplanar with the top surface [74] of the first contact conductor [58][Fig. 3D].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Li et al. into the method of Kang et al. to include the removing process comprises an etching process; wherein forming the dielectric layer that covers the sidewall of the first contact conductor and exposes the top surface of the first contact conductor comprising: forming a dielectric material layer on the surface of the first substrate to cover the sidewall and the top surface of the first contact conductor; performing a planarization process on the dielectric material layer to form the dielectric layer. The ordinary artisan would have been motivated to modify Kang et al. in the above manner for the purpose of providing suitable method for selectively removing a portion of the back side of the first semiconductor substrate layer to expose terminal portion of the first contact conductor; providing detail description of a method for forming the dielectric layer that covers the sidewall of the first contact conductor and exposes the top surface of the first contact conductor  [paragraph [0032]-[0034] of Li et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Kang et al. fails to disclose 
bonding the second wafer on the surface of the first substrate by using a hybrid bond method, such that the first contact conductors are directly physically in contact with the second pads, and the first dielectric layer formed to cover the sidewalls of the first contact conductors is directly physically in contact with the second pads and a second dielectric layer formed between the second pads.
Kang et al. suggests in Fig. 1J a second dielectric layer [305] formed between the second pads [309].
Sadaka et al. discloses in Fig. 4-Fig. 6, paragraph [0045], [0051]-[0054]
bonding the second wafer [400] on the surface of the first substrate [300] by using a hybrid bond method, such that the first contact conductors [116] are directly physically in contact with the second pads [420], and the first dielectric layer [122] formed to cover the sidewalls of the first contact conductors [116] is directly physically in contact with the second pads [420] and a second dielectric layer [414] formed between the second pads [420].

    PNG
    media_image4.png
    522
    862
    media_image4.png
    Greyscale

For further providing support that the first contact conductor of the first wafer can be directly physically in contact with the second pad of the second wafer, Lee is cited.
Lee discloses in Figs. 9-11
bonding the second wafer [164] on the surface of the first substrate [102] such that the first contact conductors [162] are directly physically in contact with the second pads [168], and the dielectric layer [154] formed to cover the sidewalls of the first contact conductors [162] is directly physical in contact with the second pads [168] and a second dielectric layer [166] formed between the second pads [168].

    PNG
    media_image3.png
    682
    991
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sadaka et al. and Lee into the method of Kang et al. to include bonding the second wafer on the surface of the first substrate by using a hybrid bond method, such that the first contact conductors are directly physically in contact with the second pads, and the first dielectric layer formed to cover the sidewalls of the first contact conductors is directly physically in contact with the second pads and a second dielectric layer formed between the second pads. The ordinary artisan would have been motivated to modify Kang et al. in the above manner for the purpose of providing suitable alternative method for connecting the first contact conductor of the first wafer to the second pad of the second wafer and formed bonded structure; providing a direct wafer bonding process to bond the first and second wafer [paragraph [0051]-[0054] of Sadaka et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 10-11 have been considered but are moot in view of the new ground of rejection and because the arguments do not apply to the new references being used in the current rejection.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822